Deen, Presiding Judge.
Maggie Jean Rogers and Billy Lee Rogers bring this appeal following the denial of their petition by the Juvenile Court of DeKalb County which sought to have legal custody of a foster child changed from the DeKalb County Department of Family and Children Services to themselves. Held:
The DeKalb County Department of Family and Children Services has filed a motion in this court to dismiss the appeal because appellants have failed to file an application for appellate review as required by OCGA § 5-6-35 (Code Ann. § 6-701.1). As appellee’s contention is correct, this appeal must be dismissed. Moon v. Habersham County Dept. of Family &c. Services, 162 Ga. App. 694 (293 SE2d 402) (1982); Farmer v. Union County Dept. of Family &c. Services, 162 Ga. App. 66 (290 SE2d 163) (1982); Morgan v. Morgan, 154 Ga. App. 595 (270 SE2d 94) (1980).

Appeal dismissed.


Banke and Carley, JJ., concur.